Citation Nr: 0703884	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-27 201	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to separate compensable evaluations for tinnitus 
in each ear.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel



INTRODUCTION

The veteran had active military service from July 1966 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  In that decision, the RO granted 
service connection and assigned a 10 percent rating for 
tinnitus, effective May 29, 2002.  

(By an October 2001 rating decision, the RO denied the 
veteran's claim for a compensable rating for a fracture of 
the left distal radius (left wrist disability).  That same 
month, the veteran's representative filed a notice of 
disagreement (NOD) with the denial of the claim.  The RO has 
not issued a statement of the case (SOC) in response to the 
veteran's NOD on this issue.  Consequently, the Board does 
not have jurisdiction to review the issue.  38 C.F.R. §§ 
20.200, 20.202 (2006). Nevertheless, the issue will be 
remanded with instructions to issue an SOC.)


FINDING OF FACT

The veteran experiences recurrent bilateral tinnitus.  


CONCLUSION OF LAW

The claim for separate compensable ratings for tinnitus in 
each ear is without legal merit.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.87, Diagnostic Code 6260 
(2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7 (2006).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

The veteran has asserted that he is entitled to separate 10 
percent disability ratings for his service-connected tinnitus 
because he has tinnitus in each ear.  A report of April 2003 
VA examination reflects the veteran's complaint of bilateral 
tinnitus.  

In this case, the veteran's disability is currently evaluated 
under 38 C.F.R. § 4.87, Diagnostic Code 6260.  Under that 
diagnostic code, a 10 percent evaluation represents the 
maximum schedular rating allowable for tinnitus.  

At the time the veteran filed his claim in May 2002, 
Diagnostic Code 6260 provided a maximum 10 percent rating for 
recurrent tinnitus.  A Note following the diagnostic code 
stated that a separate evaluation for tinnitus could be 
combined with an evaluation under diagnostic codes 6100, 
6200, 6204, or other diagnostic code, except when tinnitus 
supported an evaluation under one of those diagnostic codes.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

Subsequently, 38 C.F.R. § 4.87, Diagnostic Code 6260 was 
amended, effective June 13, 2003.  The new version of 
Diagnostic Code 6260 still allows for a maximum 10 percent 
rating for recurrent tinnitus.  However, the Notes following 
the diagnostic code indicate that only a single evaluation is 
to be assigned for recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head; objective 
tinnitus (in which the sound is audible to other people and 
has a definable cause that may or may not be pathologic) is 
not to be evaluated under Diagnostic Code 6260, but rather is 
to be evaluated as part of any underlying condition causing 
it.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 (effective 
June 13, 2003).

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the Court 
held that pre-1999 and pre-June 13, 2003, versions of 
Diagnostic Code 6260 required the assignment of separate 
ratings for tinnitus affecting each ear.  VA appealed this 
decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  In Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit reversed 
the Court's decision and affirmed VA's longstanding 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, regardless of whether 
the tinnitus was unilateral or bilateral.  

Therefore, the Board finds that since the initial grant of 
service connection, May 29, 2002, the veteran's service-
connected tinnitus has been assigned the highest allowable 
schedular rating of 10 percent.  38 C.F.R. §4.87, Diagnostic 
Code 6260.  As there is no legal basis upon which to award 
separate schedular evaluations for tinnitus in each ear, the 
veteran's claim for separate compensable ratings must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the Board should deny the claim based on a lack 
of legal merit).  

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

As noted above, the veteran's claim lacks legal merit; hence, 
the duties to notify and assist imposed by the VCAA are not 
applicable in this appeal.  See e.g., Nelson v. Principi, 18 
Vet. App. 407, 410 (2004).  


ORDER

Separate compensable ratings for tinnitus in each ear is 
denied.  


REMAND

As noted in the Introduction above, in an October 2001 rating 
decision, the RO denied the veteran's claim for a compensable 
rating for a left wrist disability.  That same month, the 
veteran's representative filed a notice of disagreement (NOD) 
with the denial of the veteran's claim.  In doing so, the 
representative noted that the veteran was seeking a 
compensable rating for his service-connected left wrist 
disability.  In a March 2002 rating decision, the RO 
increased the veteran's rating for his service-connected left 
wrist disability from noncompensable to 10 percent.  In the 
rating decision, the RO noted the following: 

No further action will be taken on the veteran's 
previous disagreement with the evaluation for 
this disability as the maximum evaluation allowed 
by law is being assigned.  This action represents 
a full grant of benefits sought.  

The Board notes that the RO has rated the veteran's left 
wrist disability under 38 C.F.R. § 4.71a, Diagnostic Code 
5215 (2006), for limitation of motion of the wrist.  A 10 
percent evaluation is indeed the highest available under this 
diagnostic code.  The Board notes, however, that a rating 
higher than 10 percent is available under 38 C.F.R. § 4.71a, 
Diagnostic Code 5214 (2006), for ankylosis of the wrist, or 
on the basis of extraschedular considerations.  38 C.F.R. 
§ 3.321 (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law or regulations, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that where a claimant has 
filed an NOD as to an RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  

In this case, a review of the claims file since the above-
noted March 2002 rating decision does not reflect that the 
veteran has offered any further argument on the issue of his 
service-connected left wrist disability.  However, the 
veteran's silence does not necessarily translate into a 
withdrawal of his NOD on this issue.  Thus, given that a 
rating higher than 10 percent is theoretically available to 
the veteran, the Board finds that the claim for a rating 
higher than 10 percent for a left wrist disability remains on 
appeal.  

Here, the next step in the appellate process is for the RO to 
issue the veteran an SOC summarizing the evidence relevant to 
the claim for a rating higher than 10 percent for a left 
wrist disability, the applicable legal authority, and the 
reasons that the RO relied upon in making its determination.  
See 38 C.F.R. § 19.29 (2006); Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); Holland v Gober, 10 Vet. App. 433, 436 
(1997).  Consequently, the claim for a rating higher than 10 
percent for a left wrist disability must be remanded to the 
RO for the issuance of an SOC.  The Board emphasizes, 
however, that to obtain appellate review of any issue not 
currently in appellate status, a substantive appeal must be 
filed after an SOC is issued by the RO.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2006).  

Accordingly, this matter is REMANDED to the RO for the 
following action:

The RO should issue to the veteran and 
his representative an SOC addressing the 
claim for a rating higher than 10 percent 
for a left wrist disability.  Potentially 
applicable criteria, such as those 
governing ratings for wrist ankylosis, as 
well as the criteria for an 
extraschedular rating, should be 
addressed in the SOC.  Along with the 
SOC, the RO must furnish to the veteran 
and his representative a VA Form 9 
(Appeal to Board of Veterans' Appeals) 
and afford them the applicable time 
period for perfecting an appeal to this 
issue.  (The veteran and his 
representative are hereby reminded that 
appellate consideration of this claim may 
be obtained only if a timely appeal is 
perfected.)  If, and only if, the veteran 
files a timely appeal, this issue should 
be returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


